       Case 2:20-cv-02459-JAT Document 17 Filed 03/01/21 Page 1 of 2




 1   Nathan Brown (SBN 033482)
     15100 N 78th Way Suite 203
 2   BROWN PATENT LAW
 3   Scottsdale, AZ 85260
     Phone: 602-529-3474
 4   Email: Nathan.Brown@BrownPatentLaw.com
 5
     [Additional counsel appearing on signature block]
 6
 7                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ARIZONA
 8
      Tracy Kajiwara, individually and on behalf       No. 2:20-cv-02459-DMF
 9    of all others similarly situated,
10                                                      NOTICE OF DISMISSAL

11
                        Plaintiff,
12
             v.
13
      Sensible Housing Solutions, LLC, an
14    Arizona limited liability company, and
15    True Freedom Achievers, LLC, an Arizona
      limited liability company,
16
      Defendants.
17
18          Plaintiff Tracy Kajiwara hereby gives notice of the dismissal with prejudice of
19
     Plaintiff’s individual claims and without prejudice to the putative class’s claim, with all
20
     parties to bear their own attorneys’ fees and costs.
21
22                                              Respectfully Submitted,
23
     Dated: March 1, 2021                 By: /s/ Rachel E. Kaufman
24                                             Rachel E. Kaufman (pro hac vice)
25                                             kaufman@kaufmanpa.com
                                               KAUFMAN P.A.
26                                             400 NW 26th Street
27                                             Miami, FL 33127
                                               Telephone: (305) 469-5881
28

     Notice of Dismissal
                                                   1
       Case 2:20-cv-02459-JAT Document 17 Filed 03/01/21 Page 2 of 2




 1                                      Nathan Brown (SBN 033482)
                                        15100 N 78th Way Suite 203
 2                                      BROWN PATENT LAW
 3                                      Scottsdale, AZ 85260
                                        Phone: 602-529-3474
 4                                      Email: Nathan.Brown@BrownPatentLaw.com
 5                                      Local Counsel for Plaintiff
                                        and the putative Class
 6
                                        Attorneys for Plaintiff and the putative Class
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Notice of Dismissal
                                          2
